         Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CHARLES E. THOMAS; MARSHA HALL;
 and, MARK THOMAS, Individually and as Co-
 Administrators of the ESTATE of ELIZABETH
 M. THOMAS, Deceased,
               Plaintiffs,                          No.:
        vs.
 WESTMORELAND    COUNTY;                    and,
 WESTMORELAND    COUNTY                    d/b/a
 WESTMORELAND MANOR,
               Defendants.


                               PLAINTIFF’S COMPLAINT

       AND NOW, comes the Plaintiffs, Charles E. Thomas; Marsha Hall; and, Mark Thomas,

Individually and as Co-Administrators of the Estate of Elizabeth M. Thomas, Deceased, by and

through their undersigned counsel, Max Petruyna, Esquire, and the law firm of Max Petrunya,

P.C., and files this Complaint for the Defendant’s violations of duties imposed upon them under

the Omnibus Budget Reconciliation Act of 1987 (“OBRA”), the Federal Nursing Home Reform

Act (“FNHRA”), 42 U.S.C. § 1396r, et seq., and the implementing regulations found at 42 C.F.R.

§ 483, et seq, and for violations of the Constitution of the United States of America under

Amendment 14, enforceable under 42 U.S.C. § 1983, against the Defendants Westmoreland

County and Westmoreland County d/b/a Westmoreland Manor.

                                      Nature of Action

       1.     This is a proceeding under 42 U.S.C. § 1983 to remedy violations of duties under

the Omnibus Budget Reconciliation Act of 1987, the Federal Nursing Home Reform Act, the




                                              1
            Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 2 of 15




Federal Nursing Home Regulations, as found at 42 C.F.R. § 483, and the Constitution of the

United States of America.

                                      Jurisdiction and Venue

        2.      As the instant case presents issues of Federal Law, jurisdiction is proper in this

forum as a federal question, pursuant to 28 U.S.C. § 1331.

        3.      Venue lies within this judicial district, since all of the actions complained of herein

occurred within the Western District of Pennsylvania.

                                               Parties

        4.      Plaintiffs Charles E. Thomas, Marsha Hall and Mark Thomas are the adult children

of the Decedent, Elizabeth M. Thomas.

        5.      Plaintiffs Charles E. Thomas, Marsha Hall and, Mark Thomas, were appointed as

Administrators of the Estate of Elizabeth M. Thomas by the Register of Wills of Westmoreland

County on June 18, 2019.

        6.      Defendant Westmoreland County is a governmental agency, with its governmental

offices located at 2 North Main Street, Suite 101, Greensburg, Westmoreland County,

Pennsylvania 15601.

        7.      Defendant Westmoreland County, as a governmental agency, at all times relevant

hereto, was acting under color of state law.

       8.       At the time of the incidents pled herein, Defendant Westmoreland County owned

and operated Westmoreland Manor, a skilled nursing facility located at 2480 South Grande

Boulevard, Greensburg, Westmoreland County, Pennsylvania.

       9.       Because Westmoreland Manor was owned and operated by Westmoreland

County, Westmoreland County is a proper party Defendant to this matter.




                                                  2
          Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 3 of 15




       10.      At all times relevant hereto, Westmoreland Manor operated as a “long term care

nursing facility” as that term is defined in 35 P.S. §448.802A. Accordingly, Westmoreland Manor

is a “licensed professional” as that term is defined in 40 P.S. 1303.503.

        11.     At all times relevant hereto, Westmoreland Manor operated as a “skilled nursing

facility” as that term is defined at 42 U.S.C. §1395i-3.

        12.     At all times relevant hereto, Westmoreland Manor was acting under the control of

Westmoreland County, and was acting by and through its authorized agents, servants and

employees then and there acting within the course and scope of their employment.

        13.     Defendant Westmoreland County is a county government organized and existing

under the laws of the Commonwealth of Pennsylvania. At all times relevant hereto, Defendant

Westmoreland County, acting through Westmoreland Manor was responsible for the policies,

practices, supervision, implementation and conduct of all matters pertaining to the Westmoreland

Manor facility and was responsible for the appointment, training, supervision and conduct of all

Westmoreland Manor personnel. In addition, at all relevant times, Defendant Westmoreland

County was responsible for enforcing the rules of the Westmoreland Manor facility and for

ensuring that personnel employed in the facility obey the Constitution and laws of the United

States and of the Commonwealth of Pennsylvania.

        14.     Hereinafter, Westmoreland County and Westmoreland Manor will collectively be

referred to as “Westmoreland Manor”.

        15.     At all times relevant hereto, Plaintiffs’ Decedent, Elizabeth Thomas, was covered

under Medicare.

        16.     No other actions have been commenced regarding the injuries Elizabeth Thomas

sustained at Westmoreland Manor.




                                                 3
            Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 4 of 15




                                       Statement of Claims

           17.   The facts relevant to the causes of action stated herein were known, or in the

exercise of due diligence, should have been known to Defendant Westmoreland Manor during

Elizabeth Thomas’ residency at the facility, or upon her discharge from its facility.

           18.   Elizabeth Thomas was admitted to Westmoreland Manor on December 4, 2018

following a hospitalization at Excela Hospital (hereinafter “Excela”).

           19.   Upon admission, Ms. Thomas had a hydration evaluation which indicated no signs

or symptoms of dehydration.

           20.   One day after admission, on December 5, 2018, Ms. Thomas was transferred to

Excela with slurred speech.

           21.   On December 7, 2018, Ms. Thomas was readmitted to Defendant Westmoreland

Manor.

           22.   Four days later, on December 11, 2018, a urine sample was obtained from Ms.

Thomas.

           23.   Following the urine test, the staff at Defendant Westmoreland Manor encouraged

fluids for Ms. Thomas.

           24.   On December 16, 2018, Ms. Thomas suffered a fall with no injuries.

           25.   On December 25, 2018, Ms. Thomas had an episode of altered mental status and

unresponsiveness along with right-sided facial drooping and slurred speech.

           26.   These symptoms subsided and Ms. Thomas was not transferred to a higher level

of care.

           27.   For the next several weeks, Ms. Thomas remained a resident at the facility without

consequence.




                                                 4
         Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 5 of 15




       28.       On January 15, 2019, new orders were received for Ms. Thomas for an EEG 24-

hour Holter monitor and a physical therapy consultation for safety.

       29.       On January 18, 2019, at 12:41 a.m., it was noted that Ms. Thomas had urinary

retention and it was further noted that she did not void during the evening shift.

       30.       Accordingly, a bladder scan was conducted wherein it was determined that Ms.

Thomas was retaining 420 cc of urine.

       31.       Ms. Thomas was catharized and 300 cc of urine was returned as a result of the

catheterization.

       32.       Despite this change in Ms. Thomas’ condition, the staff at Defendant

Westmoreland Manor failed to notify a physician.

       33.       However, a nursing note was entered that said, “On MD book.”

       34.       On that same date, the day shift nurse indicated that Ms. Thomas had poor PO (by

mouth) intake.

       35.       However, again, Ms. Thomas’ physician was not notified.

       36.       Later that same day, a physician did examine Ms. Thomas.

       37.       Following the examination, no new orders were entered and there is no indication

that the physician was made aware of Ms. Thomas’ poor PO intake.

       38.       On January 19, 2019, one member of the nursing staff encouraged fluids but no

other staff at Defendant Westmoreland Manor encouraged fluids for Ms. Thomas.

       39.       Two days later, on January 21, 2019, it was noted that Ms. Thomas was having

difficulty staying alert, had poor PO intake and was frequently complaining of nausea and

multiple episodes of urinary retention.




                                                 5
         Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 6 of 15




       40.       That same date, Ms. Thomas was transferred to Excela after Ms. Thomas’ daughter

reported that her mother had a change in condition from the prior week.

       41.       According to Ms. Thomas’ chart, her blood pressure was 88/57 prior to being

discharged to the hospital.

       42.       It was noted at or around that same time that Ms. Thomas was pale, diaphoretic

and lethargic.

       43.       Upon admission to Excela, it was also noted that Ms. Thomas had vomited.

       44.       According to the documentation from Excela, Ms. Thomas was admitted with

diagnoses of pancreatitis, UTI, dehydration and elevated magnesium and BUN.

       45.       It was also noted that she was hypotensive upon admission.

       46.       An EKG also revealed that Ms. Thomas had sinus tachycardia and a prior

anteroseptal infarction.

       47.       As it relates to her diagnoses upon admission, both the low blood pressure and

increased heart rate are signs of dehydration and distress.

       48.       Ms. Thomas remained at Excela until January 27, 2019 when she was readmitted

to Westmoreland Manor.

       49.       Upon her discharge from Excela, it was noted that Ms. Thomas had been treated

for pancreatitis, acute kidney injury, elevated blood urea nitrogen, vomiting, dehydration, urinary

tract infection and hypotension.

       50.       It was also noted that Ms. Thomas had a Stage II pressure ulcer.

       51.       Upon readmission to Westmoreland Manor, Ms. Thomas had a hydration

evaluation and it was noted that fluids were to be offered and encouraged.




                                                 6
         Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 7 of 15




        52.      On January 30, 2019, Ms. Thomas had a nutrition evaluation wherein it was

concluded that she had experienced a ten-pound weight loss in the past month.

        53.      On February 1, 2019, blood laboratories were completed that indicated that Ms.

Thomas was experiencing hypernatremia (sodium was 156), BUN of 47 and a white blood cell

count of 16.5.

        54.      These laboratory results were indicative of dehydration and infection.

        55.      A nurse practitioner from Defendant Westmoreland Manor reviewed the

laboratory results and ordered a follow-up in one week with fluid encouragement.

        56.      However, no other immediate intervention was implemented to address Ms.

Thomas’ extremely elevated white blood cell or sodium level.

        57.      The next day, a Defendant Westmoreland Manor staff nurse documented poor

fluid intake.

        58.      Again, no physician or family was notified.

        59.      That evening, it was noted that Ms. Thomas was lethargic.

        60.      At or around 7:26 p.m., new orders were finally entered for IV fluids.

        61.      However, at 9:30 p.m., after Defendant Westmoreland Manor nursing staff were

unable to start an IV on Ms. Thomas, she was transferred to Excela.

        62.      The nursing staff at Defendant Westmoreland Manor were unable to start an IV

on Ms. Thomas because she was dehydrated.

        63.      Upon admission, Ms. Thomas was diagnosed with severe sepsis, urinary tract

infection, acute kidney failure, pneumonia, hypernatremia and altered mental status.

        64.      Additionally, following laboratory studies at Excela, it was also determined that

Ms. Thomas was suffering from dehydration.




                                                 7
          Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 8 of 15




        65.     Over the next several days, Ms. Thomas’ condition continued to decline.

        66.     On February 8, 2019, Ms. Thomas died.

        67.     According to her death certificate, Ms. Thomas died as a result of respiratory

failure and pneumonia.

                                             COUNT I

                 Deprivation of Civil Rights Enforceable Via 42 U.S.C. § 1983

        68.     All of the preceding paragraphs of the within Complaint are incorporated herein

as if set forth more fully at length.

        69.     Defendant Westmoreland Manor is an agent of the Commonwealth of

Pennsylvania, and at all times relevant to this Complaint was acting under the color of state law.

        70.     Defendant Westmoreland Manor is bound generally by the Omnibus Budget

Reconciliation Act of 1987 (“OBRA”) and the Federal Nursing Home Reform Act (“FNHRA”)

which was contained within the Omnibus Reconciliation Act of 1987. See 42 U.S.C. § 1396r, 42

U.S.C. § 1396(a)(w), as incorporated by 42 U.S.C. § 1396r.

        71.     Defendant Westmoreland Manor is also bound generally by OBRA/FNHRA

implementing regulations found at 42 C.F.R. § 483, et seq., which served to define specific

statutory rights set forth in the above-mentioned statutes.

        72.     The specific detailed regulatory provisions, as well as the statutes in question,

create rights which are enforceable pursuant to 42 U.S.C. § 1983, as the language of these

regulations and statutory provisions clearly and unambiguously creates those rights.

        73.     Upon information and belief, Defendant Westmoreland Manor, as a custom and

policy, failed to adhere to the above statutes and regulations and/or, in the alternative, that

Defendant Westmoreland Manor failed to implement and follow appropriate custom and policies




                                                  8
         Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 9 of 15




and/or, in the alternative, Defendant Westmoreland Manor had unwritten customs and policies

that did not adhere to the applicable statutes and regulations.

       74.     Defendant Westmoreland Manor, in derogation of the above statutes and

regulations, and as a custom and policy, failed to comply with the afore-mentioned regulations,

as follows:

               a.      By failing, as a custom and policy, to care for patients,
                       including Ms. Thomas, in a manner that promoted
                       maintenance or enhancement of her life, as required by 42
                       C.F.R. § 483.24 and 42 U.S.C. § 1396r(b)(1)(A);

               b.      By failing, as a custom and policy, to notify the family
                       members of residents, including Ms. Thomas, concerning a
                       significant change in condition as required by 42 C.F.R. §
                       483.10;

               c.      By failing, as a custom and policy, to promote the care of
                       residents, including Ms. Thomas, in a manner and in an
                       environment that maintained or enhanced her dignity, as
                       required by C.F.R. § 483.24 and 42 U.S.C. §
                       1396r(b)(1)(A);

               d.      By failing, as a custom and policy, to develop a
                       comprehensive Care Plan and assessment for residents,
                       including Ms. Thomas, as required by 42 C.F.R. § 483.21
                       and 42 U.S.C. § 1396r(b)(2)(A);

               e.      By failing, as a custom and policy, to provide residents,
                       including Ms. Thomas, the necessary care and services to
                       allow her to attain or maintain the highest practicable
                       physical, mental and psycho-social wellbeing, as required
                       by 42 C.F.R. § 483.24 and 42 U.S.C. § 1396r(b)(3)(A);

               f.      By failing, as a custom and policy, to provide residents,
                       including Ms. Thomas, the necessary care and services to
                       preclude them from becoming dehydrated and developing a
                       urinary tract infection and sepsis, as required by 42 C.F.R.
                       § 483.60 and 42 U.S.C. § 1396r(b)(3)(A);

               g.      By failing, as a custom and policy, to provide dietary
                       services that assured that Ms. Thomas received her daily




                                                 9
Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 10 of 15




          nutritional dietary needs, as required by 42 C.F.R. § 483.60
          and 42 U.S.C. § 1396r(b)(4)(A)(iv);

     h.   By failing to maintain Ms. Thomas’ medical records, as
          required by 42 C.F.R. § 483.70(i) and 42 U.S.C. §
          1396r(b)(6)(C);

     i.   By failing, as a custom and policy, to periodically review
          and revise a patient’s or resident’s written Plan of Care,
          including Ms. Thomas, by an interdisciplinary team after
          each of the resident’s or patient’s assessments, as described
          by 42 U.S.C. § 1396r(b)(3)(A), as required by 42 U.S.C. §
          1396r(b)(2)(C);

     j.   By failing, as a custom and policy, to conduct an assessment
          of a patient or resident, including Ms. Thomas, as required
          by 42 U.S.C. § 1396r(b)(3)(A), promptly after a significant
          change in the resident’s physical or mental condition, as
          required by 42 U.S.C. § 1396r(b)(3)(C)(i)(II);

     k.   By failing, as a custom and policy, to use the results of the
          assessments required as described above in developing,
          reviewing and revising Ms. Thomas’ Plan of Care, as
          required by 42 U.S.C. § 1396r(b)(3)(D);

     l.   By failing, as a custom and policy, to ensure that patients or
          residents, including Ms. Thomas, were provided medically
          related social services to attain or maintain the highest
          practicable physical, mental and psycho-social wellbeing,
          as required by 42 C.F.R. § 483.24 and 42 U.S.C. §
          1396r(b)(4)(A)(ii);

     m.   By failing, as a custom and policy, to ensure that the
          personnel responsible for the care of residents was properly
          certified and/or re-certified as being qualified to perform
          necessary nursing services, as required by 42 U.S.C. §
          1396r(b)(4)(B);

     n.   By failing, as a custom and policy, to provide sufficient
          nursing staff to provide nursing and related services that
          would allow patients or residents, including Ms. Thomas,
          to attain or maintain the highest practicable physical,
          mental and psycho-social well-being, as required by 42
          C.F.R. § 483.35 and 42 U.S.C. § 1396r(b)(4)(C);




                                   10
        Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 11 of 15




              o.     By failing, as a custom and policy, to maintain clinical
                     records on all residents, including Ms. Thomas, including
                     but not limited to the Plans of Care and resident’s risk
                     assessments, as required by 42 C.F.R. § 1396r(b)(6)(C);

              p.     By failing, as a custom and policy, to ensure that
                     Westmoreland Manor was administered in a manner that
                     enabled it to use its resources effectively and efficiently to
                     allow patients or residents, including Ms. Thomas, to attain
                     or maintain their highest practicable level of physical,
                     mental and psycho-social wellbeing, as required by 42
                     C.F.R. § 483.70, 42 U.S.C. § 1396r(d)(A) and 42 U.S.C. §
                     1396r(d)(1)(A) and 42 U.S.C. § 1396r(d)(1)(C);

              q.     By failing, as a custom and policy, to ensure that the
                     administrator of Westmoreland Manor met the standards
                     established under 42 U.S.C. § 1396r(f)(4), as required by
                     42 U.S.C. § 1396r(d)(1)(C);

              r.     By failing, as a custom and policy, to ensure that
                     Westmoreland Manor was complying with the federal,
                     state, local laws and accepted professional standards which
                     apply to professionals providing services to residents,
                     including Ms. Thomas, and in operating such a facility as
                     Westmoreland Manor, as required by 42 U.S.C. §
                     1396r(d)(4)(A); and,

              s.     By failing, as a custom and policy, to ensure that
                     Westmoreland Manor’s administrator and director of
                     nursing properly monitored and supervised subordinate
                     staff, thereby failing to ensure the health and safety of
                     residents or patients, including Ms. Thomas, in derogation
                     of 42 C.F.R. § 483.75 and 42 U.S.C. § 1396r(b)(B).


      75.     In particular, and as further evidence that Defendant Westmoreland Manor’s

failures were systemic and part of a custom and policy, Defendant Westmoreland Manor had been

cited numerous times between January of 2018 and September of 2018 for regulatory violations




                                              11
           Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 12 of 15




directly relevant to the allegations in Plaintiff’s Complaint. 1 The regulations at issue amplify the

mandates of the FNHRA.

         76.      More specifically, Defendant Westmoreland Manor was cited for the following

violations:

                  1.      Care planning (March 2018);

                  2.      Abuse/neglect (April 2018);

                  3.      Resident records (May and June 2018);

                  4.      Failure to train staff (September 2018);

                  5.      Resident rights (September 2018);

                  6.      Abuse/neglect (September 2018);

                  7.      Care planning (September 2018); and,

                  8.      Assessments (September 2018).


          77.     The aforementioned violations indicate that Defendant Westmoreland Manor, as

    a policy and/or custom and practice was deliberately indifferent to Ms. Thomas’ needs, and as

    such, and in conjunction with other conduct described herein, deprived her of federally

    guaranteed and protected rights.

          78.     The repeated and systemic failures in the preceding paragraphs, combined with

    the failures identified in the paragraphs immediately above, demonstrate that Defendant

    Westmoreland Manor, as a custom and practice and/or policy, failed to adhere to the above

    statutes and regulations and/or, in the alternative, that Defendant Westmoreland Manor failed to

    implement and follow appropriate customs and policies and/or, in the alternative, that Defendant



1
  Plaintiff has not attached the citations to the instant Complaint as the citations are voluminous. However, the
citations can be found on the Pennsylvania Department of Health’s website under the search tab for facilities.


                                                       12
        Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 13 of 15




Westmoreland Manor had unwritten customs and policies that did not adhere to the applicable

statutes and regulations.

       79.     As a proximate result of Defendant Westmoreland Manor’s actionable derogation

of its regulatory and statutory responsibilities as above-described, Plaintiffs’ Decedent, Elizabeth

Thomas, was injured as previously referenced and suffered pain and distress as a result of the

poor care and treatment which allowed her to suffer harm, as described herein.

       80.     As such, Plaintiffs’ Decedent, Elizabeth Thomas, suffered, and her Estate is now

entitled to recover the following damages, as well as an award of reasonable counsel fees,

pursuant to 42 U.S.C. 1983 and 42 U.S.C. § 1988:

               a.      Money expended for hospital, medical, surgical, and
                       nursing expenses incident to the injuries that Ms. Thomas
                       suffered as a result of the treatment and care rendered by
                       Defendants until the time of her death;

               b.      Pain,     suffering,    embarrassment,    humiliation,
                       inconvenience, anxiety, loss of enjoyment of life and
                       nervousness of Ms. Thomas; and,

               c.      Other losses and damages permitted by law.


       WHEREFORE, the Plaintiffs, Charles E. Thomas, Marsha Hall and Mark Thomas,

Individually and as Co-Administrators of the Estate of Elizabeth M. Thomas, Deceased, demands

compensatory damages from the Defendant Westmoreland County and Westmoreland County

d/b/a Westmoreland Manor, in an amount in excess of Seventy-Five Thousand Dollars

$75,000.00, plus interest, costs of suit and attorneys’ fees.




                                                 13
         Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 14 of 15




                                               COUNT II

                                      WRONGFUL DEATH

        81.     All of the preceding Paragraphs of this Complaint are incorporated herein, as if set

forth more fully at length.

        82.     As a direct and proximate result of Defendants’ conduct as set forth above,

Plaintiffs’ Decedent, Elizabeth Thomas, was injured and suffered conscious pain and suffering

before dying on February 8, 2019.

        83.     As a proximate result of the conduct of Defendant Westmoreland Manor, as

aforementioned, Plaintiff Elizabeth M. Thomas, and those entitled by law to recover for the

wrongful death of Elizabeth Thomas, seek damages as follows:

                a.      They have expended money for surgical, nursing and
                        hospital expenses related to the death of Ms. Thomas;

                b.      They have expended money for funeral and Estate expenses
                        because of the death of Ms. Thomas;

                c.      They have been denied, and have forever lost the services,
                        assistance, guidance, counseling, companionship of society
                        of Ms. Thomas; and,

                d.      They have been, and will forever be, deprived of the
                        financial support and all pecuniary benefits which they
                        would have received from Ms. Thomas.


        WHEREFORE, the Plaintiffs, Charles E. Thomas, Marsha Hall and Mark Thomas,

Individually and as Co-Administrators of the Estate of Elizabeth M. Thomas, Deceased, demands

compensatory damages from the Defendant Westmoreland County and Westmoreland County

d/b/a Westmoreland Manor, in excess of Seventy-Five Thousand Dollars $75,000.00, plus

interest, costs of suit and attorneys’ fees.

A JURY TRIAL IS DEMANDED.


                                                  14
Case 2:05-mc-02025 Document 2003 Filed 12/08/20 Page 15 of 15




                             Respectfully submitted,

                             By: /s/ Max Petrunya

                             MAX PETRUNYA, ESQUIRE
                             Pa. I.D. No.: 309122

                             MAX PETRUNYA, P.C.
                             5 Bayard Rd. Unit 917
                             Pittsburgh, PA 15213
                             (412) 720-3497
                             maxpetrunyapc@gmail.com




                             15
